In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00184-CR
                           ____________________

                        DESTRY THOMAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________           ______________

                   On Appeal from the 411th District Court
                            Polk County, Texas
                          Trial Cause No. 22119
________________________________________________________           _____________

                         MEMORANDUM OPINION

      Destry Thomas is an inmate in the Texas Department of Corrections. While

Thomas was serving his sentence on another conviction, he was indicted for the

felony offense of “Harassment by Persons in Certain Correctional Facilities;

Harassment of Public Servant.” See Tex. Penal Code Ann. § 22.11 (West 2011). A

jury found Thomas guilty. The jury found the enhancements true and assessed

punishment at life in prison. At trial, Thomas chose to represent himself although

the court appointed a stand-by attorney to assist him with his defense. Both during

                                        1
the pretrial hearings and then at trial, Thomas admitted that he threw urine on the

grievance investigator. He argued during the trial (against the advice of his stand-

by attorney) that he intentionally threw urine on the grievance investigator so they

would place him in a segregated population.

      Thomas’s original court-appointed appellate counsel filed a brief that

presented counsel’s professional evaluation of the record and concluded there are

no arguable points of error. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted Thomas at least two

extensions of time to file his pro se brief. On October 4, 2013, we noted that in

granting Thomas’s second motion for an extension of time, it would be a “final”

extension, and that his pro se brief would be due November 27, 2013.

      On October 8, 2013, Thomas filed a motion to have another attorney

appointed to represent him on appeal. On October 16, 2013, Thomas filed a pro se

motion requesting the trial court clerk’s office to supplement the record with

certain documents. On the same day, Thomas filed another motion for an extension

of time to file his pro se brief, and argued that the extension was necessary pending

the supplementation of the trial court clerk’s record. This Court issued a letter

requesting that the trial court clerk file a supplemental record in response to

Thomas’s request.

                                         2
      Thomas’s original court-appointed appellate counsel was subsequently

allowed to withdraw by the trial court due to a conflict of interest. The trial court

then appointed Thomas a new appellate counsel. 1 On February 3, 2014, Thomas’s

new appellate counsel filed a letter stating that he was adopting the Anders brief of

Thomas’s former appellate counsel.

      In response to Thomas’s earlier request, a supplemental clerk’s record was

filed with this Court on February 10, 2014. On March 6, 2014, we sent Thomas a

copy of the supplemental clerk’s record and granted Thomas another extension of

time to file a pro se brief. No response has been filed with this Court.

      We reviewed the appellate record, and we agree with his court-appointed

counsel that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005); cf. Stafford v. State, 813
S.W.2d 503, 510-11 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 2

      AFFIRMED.

      1
       Because the trial court appointed new appellate counsel, we need not
address Thomas’s pending motion requesting that appointment.
      2
        Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3
                                           ______________________________
                                                  LEANNE JOHNSON
                                                       Justice


Submitted on March 6, 2014
Opinion Delivered April 23, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                       4